             Case 1:20-cv-03835-PAE Document 63 Filed 01/27/21 Page 1 of 2



                                                     250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                                   TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306




                                                                                                                                                                            Direct Number: (212) 326-7808
                                                                                                                                                                                awaks@JonesDay.com

                                                                         January 25, 2021


VIA ECF

Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

             Re:             MDA Manufacturing, Inc. v. Mexichem Fluor Comercial S.A. De C.V.,
                             Civil Action No. 20-cv-03835
                             Plaintiff’s Letter Motion to Partially Seal Memorandum in Support of Plaintiff’s
                             Motion to Dismiss Counterclaims and to Strike Certain Affirmative Defenses

Dear Judge Engelmayer:

        I write on behalf of Plaintiff MDA Manufacturing, Inc. (“MDA”) in the above-captioned
action. MDA respectfully requests an Order, similar to the Court’s previous Orders (see ECF
Nos. 1, 8, 23, and 34), granting MDA leave to (i) file under seal the unredacted version of
MDA’s Memorandum in Law in Support of its Motion to Dismiss Defendant Mexichem Fluor
Comercial S.A. De C.V.’s Counterclaims and to Strike Certain of Mexichem’s Affirmative
Defenses (the “Memorandum”), and (ii) file a redacted public version of MDA’s Memorandum.
An unredacted version of MDA’s Memorandum, which highlights in yellow the portions that
MDA proposes to redact from the public version, is enclosed herewith.

       As noted in our previous letter motions (see ECF Nos. 1, 20, and 29), there are two
primary reasons for MDA’s request to file its Memorandum under seal. First, the relevant long-
term supply contract (the “Contract”) and its terms, which are referenced throughout MDA’s
Memorandum, are subject to a confidentiality obligation. Specifically, Section 12 of the
Contract requires both parties to keep the Contract and its terms “strictly confidential.” Second,
the Contract contains competitively sensitive pricing information, which is necessarily referred
to in MDA’s Memorandum, and public disclosure of that information would cause harm to
MDA.

       MDA has sought to minimize its proposed redactions, limiting them only to those
portions that refer to confidential information. MDA therefore respectfully asks the Court to
endorse this letter, and to permit MDA to file an unredacted version of its Memorandum and to
allow MDA to file publicly the redacted version of that Memorandum.
ALKHOBAR        AMS TERDAM                ATL ANTA       BEIJ ING        BOS TO N         BRUSSEL S           CHICAGO                 CLEVEL AND                   CO LU MBUS        DALL AS
DUBAI      DÜSSELDORF                FRANKFUR T          HONG KONG                HOUS TO N       IRVINE              JEDDAH          LOND ON              LOS ANGELES               MADRID
MEXICO CIT Y        MIAMI           MIL AN      MOSCOW             MUNICH         NEW YORK           PAR IS              PER TH      PITTSBURGH                   R IYAD H      SAN DIEGO
SAN FRANCISCO            SÃO PAU LO              SHANGHAI            SILICON VALLEY            SINGAPORE                    S YDNEY         TAIPEI              TOKYO         WASHINGTO N
        Case 1:20-cv-03835-PAE Document 63 Filed 01/27/21 Page 2 of 2




Hon. Paul A. Engelmayer
January 25, 2021
Page 2




      We appreciate your attention to this matter.

                                               Respectfully submitted,

                                               /s/ Allison L. Waks

                                               Allison L. Waks

cc:   Theodore M. Grossman, Esq.
      Michael A. Platt, Esq.
      Joseph H. Walsh, Esq.
      Debbie McComas, Esq.
      Joseph Lawlor, Esq.

Enclosure




 Granted.




                    PaJA.�
 SO ORDERED.

            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge
 January 27, 2021
